DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.



Response to Arguments
Applicant’s arguments with respect to claims 2-12, 14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 8-12, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Sherman et al (US Patent 6,636,897).

Claim 2: Van De Sluis discloses a method of synchronizing data records from a server to a mobile device, comprising: 
identifying a first set of data items stored at the server for synchronization to the mobile device [0015, 0025]. [See at least synchronization between server and mobile device. As for data items associating with a data object, see at least Van De Sluis [0015] where the data object is at least a project.]
selecting a second set of data items that are associated with the data object from the first set of data items that are stored at the server for synchronization to the mobile device based at least in part on a user defined filter associated with a user of the mobile device and the data object and a list of most recently used (MRU) data items associated with the data object at the server [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…”]
transmitting the second set of data items for local storage at the mobile device [0015].

	Van De Sluis alone does not explicitly disclose receiving, at a user interface separate from the mobile device, an indication that enables synchronization of a data object that includes a plurality of data items for synchronization to the mobile device; identifying, based at least in part on receiving the indication enables synchronization of the data object, a first set of data items of the plurality of data items stored at the server for synchronization to the mobile device.

However, Sherman discloses:
receiving, at a user interface separate from the mobile device, an indication that enables synchronization of a data object that includes a plurality of data items for synchronization to the mobile device (Col 7 ln 51-67). [See at least a user designating at least a subset of a data object to be synchronized, “Decision operation 158 determines whether the information/object subset has been designated for exclusive synchronization by the user--i.e., whether the user has performed the single predefined user action which authorizes only the subset of the complete information set to be synchronized...”]
identifying, based at least in part on receiving the indication enables synchronization of the data object, a first set of data items of the plurality of data items stored at the server for synchronization to the mobile device (Col 7 ln 51-67). [See at least a user designating at least a subset of a data object to be synchronized. As to “synchronization to the mobile device”, see at least Van De Sluis [0015, 0025] for at least synchronization to a mobile device.]

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Sherman. One would have been motivated to identify which data is should be synchronized.
Claim 3: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses updating the list of MRU data items at the server based at least in part on adding or modifying data items from the list of MRU data items [0015]. [See at least “the most recent time that the file was updated”.]
	Claim 4: Van De Sluis as modified discloses the method of Claim 3 above, and Van De Sluis further discloses determining that the list of MRU data items is modified by the user within a threshold time period [0023]. [See at least “a maximum time interval” of when files are not accessed (i.e. modified).]
	Claim 8: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is based at least in part on one or more attributes of the first set of data items [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…”]
Claim 9: Van De Sluis as modified discloses the method of Claim 8 above, and Van De Sluis further discloses wherein the one or more attributes of the first set of data items comprises a date field, a time field, or a combination thereof [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…” Also, see [0031] where time stamps of data items are identified.]  
	Claim 10: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is associated with a profile [0015]. [See at least “a user defined criteria”.]
	Claim 11: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is defined by an administrator [0015]. [See at least a “default criteria”.]
	Claim 12: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the server comprises an on-demand database system [0015].
	Claim 16: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the data object is a first data object of a plurality of data objects that includes a second data object that is designated as not being able to be synchronized to the mobile device [0023]. [If objects are below a particular criteria, those objects will not be “able to be synchronized to the mobile device”.]
	Claim 18: Van De Sluis as modified discloses the method of Claim 2 above, and Sherman (Col 7 ln 51-67), for the same reasons as above, further discloses wherein the data object is selected from a plurality of data objects displayed at the user interface and stored at the server, wherein each data object includes a respective plurality of data items and at least one second data object disabled for synchronization to the mobile device. [Sherman selects items to synchronize; items that are not selected will not be synchronized and are thus disabled.]
	Claim 19: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis in view of Sherman further disclose receiving, at the user interface, an input that enables MRU synchronization, wherein the second set of data items is selected for synchronization based at least in part on receiving the input and the MRU data items. [See at least Van De Sluis [0015] for a user defined criteria such as based on most recent activity and see at least Sherman (Col 7 ln 51-67) for user input to synchronize items.]
	Claim 20: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein identifying the first set of data items comprises: 
identifying the first set of data items based at least in part on a first filter applied to the plurality of data items by an organization associated with the mobile device, wherein the second set of data items is selected based on the MRU data items and the user defined filter after application of the first filter to the plurality of data items [0015]. 


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Sherman et al (US Patent 6,636,897) and further in view of Haitani et al (US Patent Application Publication 2006/0288298).

Claim 5: Van De Sluis as modified discloses the method of Claim 4 above, but Van De Sluis does not explicitly disclose wherein the list of MRU data items is modified by the user via the mobile device.
However, Haitani [0069] discloses updating a most recently used list based at least on adding items to the list based on interaction of the data item.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Haitani. One would have been motivated to do so in order to keep a most recently used list up to date.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Sherman et al (US Patent 6,636,897) and further in view of Leff et al.

Claim 6: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose determining whether the user of the mobile device has permission to access the first set of data items stored at the server, wherein the second set of data items are selected for transmission to the mobile device based at least in part on determining whether the user of the mobile device has the permission to access the first set of data items.
However, Leff identifies subsets (i.e. second set of data) of data to transfer based at least on permission to access an entire set of data (i.e. first set of data). Leff [0043] further discloses transmitting those particular sets of data based at least on permissions.
Van De Sluis [0015, 0017] further discloses selecting files to transfer to a mobile device.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Leff. One would have been motivated to do so in order to ensure security in a system.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Sherman et al (US Patent 6,636,897) and further in view of Matichuk et al (US Patent Application Publication 2002/0087661).

Claim 7: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis does not explicitly disclose wherein transmitting the second set of data items for local storage at the mobile device comprises: transmitting the second set of data items to a middle tier server in communication with the mobile device.
	However, Matichuk [0173] describes a server application which includes a middle tier server.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Matichuk. One would have been motivated to do so in order to communicate between a server and a client.


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Sherman et al (US Patent 6,636,897) and further in view of Blankesteijn (US Patent Application Publication 2002/0165724).

	Claim 14: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose wherein the data object corresponds to a data table and each data item of the plurality of data items corresponds to a row of the data table, and wherein the data table is designated to be synchronized to the mobile device based at least in part on receiving the indication at the user interface.
However, Blankesteijn [0009] describes synchronizing a subset of an object such as a row of a table; Sherman (Col 7 ln 51-67) discloses at least a user designating at least a subset of a data object to be synchronized or an entire object to synchronize; and Van De Sluis [0015, 0025] discloses at least synchronization to a mobile device.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Sherman and Blankesteijn. One would have been motivated to do so in order to synchronize data records.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Sherman et al (US Patent 6,636,897) and further in view of Apfel (US Patent Application Publication 2005/0027716).

Claim 17: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose wherein the data object is designated as being able to be synchronized to the mobile device by a user.
However, Apfel [0029, Claim 6] describes where a “user designating which of the plurality of contacts the data service provider should synchronize with the mobile phone.”
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Apfel. One would have been motivated to do so in order for a user to have control over which records are synchronized.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peng (6,317,754) describes at least synchronizable objects.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163